 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      SEATTLE DIVISION

10   RICHARD A. HORN,                                     Civil No. 2:19-CV-01264-BAT

11            Plaintiff,

12            vs.                                           ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is ORDERED that the Commissioner’s decision

16   in regard to Plaintiff’s application for a period of disability and disability insurance benefits

17   under Title II of the Social Security Act be REVERSED and REMANDED to the Commissioner

18   of Social Security for further administrative proceedings. On remand, the Administrative Law

19   Judge will (1) reevaluate the opinion evidence of record; (2) reevaluate Plaintiff’s maximum

20   residual functional capacity; (3) if warranted by the expanded record, obtain supplemental

21   vocational expert evidence to clarify the effect of the assessed limitations on Plaintiff’s ability to

22   perform other work in the national economy; (4) take further action needed to complete the

23   administrative record; and (5) issue a new decision.

24            IT IS FURTHER ORDERED that the Clerk will enter judgment pursuant to this order.

     Page 1         ORDER - [2:19-CV-01264-BAT]
 1
              This remand should be made pursuant to sentence four of 42 U.S.C. § 405(g), and
 2
     Plaintiff should be entitled to reasonable attorney fees and costs, pursuant to 28 U.S.C. §
 3
     2412(d), upon proper request to this Court.
 4

 5            DATED this 28th day of January, 2020.

 6
                                                          A
                                                          BRIAN A. TSUCHIDA
 7
                                                          Chief United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [2:19-CV-01264-BAT]
 1
     Presented by:
 2
     s/ Justin L. Martin
 3   JUSTIN L. MARTIN
     Special Assistant U.S. Attorney
 4   Office of the General Counsel
     Social Security Administration
 5   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
 6   Telephone: (206) 615-3735
     Fax: (206) 615-2531
 7   justin.l.martin@ssa.gov

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 3    ORDER - [2:19-CV-01264-BAT]
